[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO REARGUE (#106)
On October 15, 1997, the plaintiff, John Martin, filed a motion to reargue the issues surrounding the memorandum of decision re: motion to dismiss (#101). Specifically, the CT Page 85 plaintiff challenges the court's sua sponte dismissal of the common law counts (two and four). On November 5, 1997, this court granted the plaintiff's motion to reargue.
On December 22, 1997, the court heard oral argument limited to the issue of whether this court should vacate its decision to dismiss counts two and four, sua sponte, based on a lack of subject matter jurisdiction, even though a release to sue was not obtained from the CCHRO. The defendant sent a letter to the court dated December 16, 1997 stating that he "takes no position on whether the court should vacate its dismissal of [c]ounts [t]wo and [f]our."
After further consideration of the issues, the court vacates its October 1, 1997 decision only as it pertains to counts two and four of the complaint.
So Ordered.
Dated at Stamford, Connecticut, this 20th day of January, 1998.
KARAZIN, J.